         Case 5:12-cv-01341-G Document 541-1 Filed 02/09/21 Page 1 of 8




                         IN THE UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF OKLAHOMA


In re SANDRIDGE ENERGY, INC.                                Case No. 5:12-cv-01341-G
SECURITIES LITIGATION


This Document Relates To:

       ALL ACTIONS.



                    DEFENDANT SANDRIDGE ENERGY, INC.’S
              FIRST SUPPLEMENTAL RESPONSES AND OBJECTIONS
            TO LEAD PLAINTIFFS’ SECOND SET OF INTERROGATORIES

       Defendant SandRidge Energy, Inc. (“Defendant” or “SandRidge”) submits the following

First Supplemental Responses and Objections to the following Interrogatories of Lead Plaintiffs’

Second Set of Interrogatories to nominal defendant SandRidge Energy, Inc. served on February

27, 2019. The responses and objections are based upon Defendant’s investigation to date and are

issued without prejudice to and reserving Defendant’s right to further supplement its responses

pursuant to Fed. R. Civ. P. 26(e).

       Pursuant to the Court’s October 16, 2020 Order (ECF No. 532), and pursuant to

FED.R.CIV.P. 26(g)(1) and 33(b)(5), SandRidge certifies that the answers to Interrogatory Nos. 10

and 13 may be determined from business records already produced and the burden of deriving or

ascertaining the answers will be substantially the same for either party.   However, SandRidge

commissioned its former counsel COVINGTON & BURLING to re-activate the RELATIVITY database

vendor and examine archived documents in additional efforts to obtain the information included

in the below supplemental responses.    This information is not new, but rather identifies more

specifically which documents SandRidge believes may have information responsive to the two


                                               1
          Case 5:12-cv-01341-G Document 541-1 Filed 02/09/21 Page 2 of 8




Interrogatories at issue.

        Based on its former counsel’s search in RELATIVITY, no post-meeting summaries or

meeting minutes (not agendas) for any referenced meetings including the meeting identified in

Interrogatory No. 13 were found, and SandRidge is substantially certain that if such documents

had existed they would have been identified and previously produced.

                            SPECIFIC OBJECTIONS AND RESPONSES

        Without waiving or restricting any of its General or Specific Objections set forth in

SandRidge’s Responses and Objections to Lead Plaintiffs’ Second Set of Interrogatories (the

“Initial Responses and Objections”), SandRidge provides the following supplemental responses:

INTERROGATORY 10:

        Identify all presentations made to SandRidge’s Executive Committee during the Class

Period concerning the status of SandRidge’s reserves in the Mississippian, including, without

limitation, the meetings described in ¶ 120 of the Complaint.

SUPPLEMENTAL RESPONSE TO INTERROGATORY 10:

        SandRidge incorporates by reference its prior response set forth in the Initial Responses

and Objections. Because the term “presentations” is not defined,1 SandRidge understands

“presentations” to refer to PowerPoint (or similar) presentations and slides. Subject to this

construction and subject to and without waiving any of its specific and general objections,



1
 Plaintiffs incorrectly asserted in their motion to compel that “the term[] … ‘presentation[s]’ came
directly from SandRidge,” and cited to the SandRidge Mississippian Trust I Registration
Statement. ECF No. 464, at 13. Contrary to Plaintiffs’ claim, the Trust I offering documents do
not use the term “presentation” or “presentations” in this context. The offering documents state
only that “[e]ach quarter, the Executive Vice President – Reservoir Engineering presents the status
of SandRidge’s reserves ….” See Trust I Prospectus 66. During the Class Period, the Executive
Vice – Reservoir Engineering may have “present[ed] the status of SandRidge’s reserves” through
oral communication and other documents that did not take the form of “presentations.”
                                                 2
           Case 5:12-cv-01341-G Document 541-1 Filed 02/09/21 Page 3 of 8




SandRidge provides the following response:

       Due to the passage of time and the fact that individuals with knowledge concerning this

interrogatory are no longer employees of SandRidge, SandRidge can no longer identify all

presentations which may have occurred as described in ¶ 120 of the Complaint, particularly any

oral presentations not accompanied by documentation.           However, based on a search of

SandRidge’s records, SandRidge believes that the documents listed in Exhibit A, which have been

previously produced by it, are potentially responsive to this Interrogatory. SandRidge’s former

counsel did not observe any new or other documents potentially responsive to this Interrogatory.

       SandRidge expressly reserves its right to amend this response based upon any testimony

or documents introduced at trial or any other developments.

INTERROGATORY 13:

       Identify all participants, presentations, documents and meeting minutes relating to the Mid-

Year PUD Review meeting held on or around July 12, 2012, as referred to in SD-SECURITIES-

0443266.

SUPPLEMENTAL RESPONSE TO INTERROGATORY 13:

       SandRidge incorporates by reference its prior response set forth in the Initial Responses

and Objections. Because the term “presentations” is not defined, SandRidge understands

“presentations” to refer to PowerPoint (or similar) presentations and slides. Subject to this

construction and subject to and without waiving any of its specific or general objections,

SandRidge responds to Interrogatory No. 13 as follows:

       Due to the passage of time and the fact that individuals with knowledge concerning this

interrogatory are no longer employees of SandRidge, SandRidge can no longer identify all

participants, presentations, documents, and meeting minutes, to the extent any exist, responsive to


                                                3
          Case 5:12-cv-01341-G Document 541-1 Filed 02/09/21 Page 4 of 8




this Interrogatory. However, based on a search of SandRidge’s records, SandRidge believes that

the documents listed in Exhibit B, which have previously been produced by it, are potentially

responsive to this Interrogatory and/or may contain information responsive to this Interrogatory.

SandRidge’s former counsel did not observe any new or other documents potentially responsive

to this Interrogatory.

         SandRidge expressly reserves its right to amend this response based upon any testimony

or documents introduced at trial or any other developments.



Dated: December 14, 2020                    Respectfully submitted,



                                            /s/ J Christopher Davis

                                            J. Christopher Davis, OBA No. 16639
                                            Jason L. Callaway, OBA No. 31958
                                            JOHNSON & JONES, P.C.
                                            Two Warren Place
                                            6120 S. Yale, Suite 500
                                            Tulsa, Oklahoma 74136
                                            Telephone: (918) 584-6644
                                            Facsimile: (888) 789-0940
                                            cdavis@johnson-jones.com
                                            jcallaway@johnson-jones.com
                                            Local Counsel for Defendant
                                            SANDRIDGE ENERGY, INC.

                                            and

                                            Herbert Beigel, admitted pro hac vice
                                            Law Offices of Herbert Beigel
                                            5641 N. Chieftain Trail
                                            Tucson, Arizona 85750
                                            Telephone: (520) 825-1995
                                            hbeigel@me.com
                                            Counsel for Defendant
                                            SANDRIDGE ENERGY, INC.

                                               4
Case 5:12-cv-01341-G Document 541-1 Filed 02/09/21 Page 5 of 8




                          Exhibit A

                    SD-SECURITIES-0540730
                    SD-SECURITIES-0589359
                    SD-SECURITIES-0589466
                    SD-SECURITIES-0589655
                    SD-SECURITIES-0589981




                              5
Case 5:12-cv-01341-G Document 541-1 Filed 02/09/21 Page 6 of 8




                          Exhibit B
SD-SECURITIES-0134784                   SD-SECURITIES-0428961
SD-SECURITIES-0134785                   SD-SECURITIES-0428962
SD-SECURITIES-0296305                   SD-SECURITIES-0428963
SD-SECURITIES-0295170                   SD-SECURITIES-0428976
SD-SECURITIES-0296305                   SD-SECURITIES-0428977
SD-SECURITIES-0296428                   SD-SECURITIES-0428978
SD-SECURITIES-0296457                   SD-SECURITIES-0428979
SD-SECURITIES-0296700                   SD-SECURITIES-0429098
SD-SECURITIES-0297368                   SD-SECURITIES-0429099
SD-SECURITIES-0297405                   SD-SECURITIES-0429106
SD-SECURITIES-0297456                   SD-SECURITIES-0442562
SD-SECURITIES-0302394                   SD-SECURITIES-0442563
SD-SECURITIES-0428685                   SD-SECURITIES-0443266
SD-SECURITIES-0428686                   SD-SECURITIES-0443267
SD-SECURITIES-0428692                   SD-SECURITIES-0443268
SD-SECURITIES-0428693                   SD-SECURITIES-0443269
SD-SECURITIES-0428700                   SD-SECURITIES-0444340
SD-SECURITIES-0428707                   SD-SECURITIES-0444341
SD-SECURITIES-0428714                   SD-SECURITIES-0444364
SD-SECURITIES-0428721                   SD-SECURITIES-0446377
SD-SECURITIES-0428728                   SD-SECURITIES-0446378
SD-SECURITIES-0428735                   SD-SECURITIES-0446401
SD-SECURITIES-0428741                   SD-SECURITIES-0457744
SD-SECURITIES-0428747                   SD-SECURITIES-0457745
SD-SECURITIES-0428748                   SD-SECURITIES-0457746
SD-SECURITIES-0428754                   SD-SECURITIES-0457747
SD-SECURITIES-0428757                   SD-SECURITIES-0457778
SD-SECURITIES-0428789                   SD-SECURITIES-0457779
SD-SECURITIES-0428790                   SD-SECURITIES-0457780
SD-SECURITIES-0428797                   SD-SECURITIES-0457781
SD-SECURITIES-0428804                   SD-SECURITIES-0458121
SD-SECURITIES-0428811                   SD-SECURITIES-0458122
SD-SECURITIES-0428818                   SD-SECURITIES-0458145
SD-SECURITIES-0428825                   SD-SECURITIES-0458423
SD-SECURITIES-0428832                   SD-SECURITIES-0458425
SD-SECURITIES-0428838                   SD-SECURITIES-0458448
SD-SECURITIES-0428938                   SD-SECURITIES-0543826
SD-SECURITIES-0428939                   SD-SECURITIES-0543827
SD-SECURITIES-0428946                   SD-SECURITIES-0589459
SD-SECURITIES-0428952                   SD-SECURITIES-0589461
SD-SECURITIES-0428953                   SD-SECURITIES-0589463
SD-SECURITIES-0428954                   SD-SECURITIES-0589464
SD-SECURITIES-0428958                   SD-SECURITIES-0589466
SD-SECURITIES-0428959                   SD-SECURITIES-0589507
SD-SECURITIES-0428960                   SD-SECURITIES-0589511

                              6
Case 5:12-cv-01341-G Document 541-1 Filed 02/09/21 Page 7 of 8




SD-SECURITIES-0589512                   SD-SECURITIES-0589590
SD-SECURITIES-0589513                   SD-SECURITIES-0589591
SD-SECURITIES-0589514                   SD-SECURITIES-0589592
SD-SECURITIES-0589534                   SD-SECURITIES-0589593
SD-SECURITIES-0589535                   SD-SECURITIES-0589594
SD-SECURITIES-0589536                   SD-SECURITIES-0589595
SD-SECURITIES-0589545                   SD-SECURITIES-0589596
SD-SECURITIES-0589546                   SD-SECURITIES-0589597
SD-SECURITIES-0589547                   SD-SECURITIES-0589598
SD-SECURITIES-0589548                   SD-SECURITIES-0589599
SD-SECURITIES-0589549                   SD-SECURITIES-0589600
SD-SECURITIES-0589550                   SD-SECURITIES-0589601
SD-SECURITIES-0589551                   SD-SECURITIES-0589602
SD-SECURITIES-0589552                   SD-SECURITIES-0589603
SD-SECURITIES-0589553                   SD-SECURITIES-0589604
SD-SECURITIES-0589554                   SD-SECURITIES-0589605
SD-SECURITIES-0589555                   SD-SECURITIES-0589606
SD-SECURITIES-0589556                   SD-SECURITIES-0589607
SD-SECURITIES-0589557                   SD-SECURITIES-0589652
SD-SECURITIES-0589558                   SD-SECURITIES-0589653
SD-SECURITIES-0589559                   SD-SECURITIES-0589654
SD-SECURITIES-0589560                   SD-SECURITIES-0589655
SD-SECURITIES-0589561                   SD-SECURITIES-0589656
SD-SECURITIES-0589562                   SD-SECURITIES-0589657
SD-SECURITIES-0589563                   SD-SECURITIES-0589658
SD-SECURITIES-0589564                   SD-SECURITIES-0589659
SD-SECURITIES-0589565                   SD-SECURITIES-0589660
SD-SECURITIES-0589566                   SD-SECURITIES-0589661
SD-SECURITIES-0589567                   SD-SECURITIES-0589662
SD-SECURITIES-0589571                   SD-SECURITIES-0589663
SD-SECURITIES-0589572                   SD-SECURITIES-0589664
SD-SECURITIES-0589573                   SD-SECURITIES-0589665
SD-SECURITIES-0589574                   SD-SECURITIES-0589666
SD-SECURITIES-0589575                   SD-SECURITIES-0589667
SD-SECURITIES-0589576                   SD-SECURITIES-0589668
SD-SECURITIES-0589577                   SD-SECURITIES-0589669
SD-SECURITIES-0589579                   SD-SECURITIES-0589670
SD-SECURITIES-0589580                   SD-SECURITIES-0589677
SD-SECURITIES-0589581                   SD-SECURITIES-0589684
SD-SECURITIES-0589582                   SD-SECURITIES-0589691
SD-SECURITIES-0589583                   SD-SECURITIES-0589698
SD-SECURITIES-0589584                   SD-SECURITIES-0589705
SD-SECURITIES-0589585                   SD-SECURITIES-0589712
SD-SECURITIES-0589587                   SD-SECURITIES-0589719
SD-SECURITIES-0589588                   SD-SECURITIES-0589726
SD-SECURITIES-0589589                   SD-SECURITIES-0589733

                              7
Case 5:12-cv-01341-G Document 541-1 Filed 02/09/21 Page 8 of 8




SD-SECURITIES-0589740                   SD-SECURITIES-1150575
SD-SECURITIES-0589747                   SD-SECURITIES-1150576
SD-SECURITIES-0589754                   SD-SECURITIES-1150583
SD-SECURITIES-0589761                   SD-SECURITIES-1150590
SD-SECURITIES-0589768                   SD-SECURITIES-1150597
SD-SECURITIES-0589775                   SD-SECURITIES-1150604
SD-SECURITIES-0589777                   SD-SECURITIES-1150611
SD-SECURITIES-0589784                   SD-SECURITIES-1150618
SD-SECURITIES-0589785                   SD-SECURITIES-1150624
SD-SECURITIES-0589792                   SD-SECURITIES-1150630
SD-SECURITIES-0589799                   SD-SECURITIES-1150631
SD-SECURITIES-0589800                   SD-SECURITIES-1150632
SD-SECURITIES-0589807                   SD-SECURITIES-1150641
SD-SECURITIES-0589814                   SD-SECURITIES-1150642
SD-SECURITIES-0589821                   SD-SECURITIES-1150645
SD-SECURITIES-0589828                   SD-SECURITIES-1150646
SD-SECURITIES-0589835                   SD-SECURITIES-1150757
SD-SECURITIES-0589842                   SD-SECURITIES-1150759
SD-SECURITIES-0589849                   SD-SECURITIES-1150766
SD-SECURITIES-0589856                   SD-SECURITIES-1150774
SD-SECURITIES-0589921                   SD-SECURITIES-1150775
SD-SECURITIES-0589928                   SD-SECURITIES-2716238
SD-SECURITIES-0589934                   SD-SECURITIES-2714683
SD-SECURITIES-0589935                   SD-SECURITIES-2714684
SD-SECURITIES-0589936                   SD-SECURITIES-2714685
SD-SECURITIES-0589937                   SD-SECURITIES-2714686
SD-SECURITIES-0589938                   SD-SECURITIES-2714687
SD-SECURITIES-0589939                   SD-SECURITIES-2714688
SD-SECURITIES-0589940                   SD-SECURITIES-2714690
SD-SECURITIES-0712319                   SD-SECURITIES-2714692
SD-SECURITIES-0712320                   SD-SECURITIES-2714694
SD-SECURITIES-0729822                   SD-SECURITIES-2714696
SD-SECURITIES-0729824                   SD-SECURITIES-2714698
SD-SECURITIES-0729825                   SD-SECURITIES-2714701
SD-SECURITIES-0729824                   SD-SECURITIES-2714702
SD-SECURITIES-0729853                   SD-SECURITIES-2714704
SD-SECURITIES-0729855                   SD-SECURITIES-2714706
SD-SECURITIES-0729856                   SD-SECURITIES-2714708
SD-SECURITIES-1150512                   SD-SECURITIES-2714943
SD-SECURITIES-1150513                   SD-SECURITIES-2714944
SD-SECURITIES-1150515                   SD-SECURITIES-2715029
SD-SECURITIES-1150516                   SD-SECURITIES-2715030
SD-SECURITIES-1150520                   SD-SECURITIES-2716238
SD-SECURITIES-1150521
SD-SECURITIES-1150522
SD-SECURITIES-1150524

                              8
